Case: 1:17-cv-00714-SJD-KLL Doc #: 29 Filed: 06/29/20 Page: 1 of 1 PAGEID #: 1439

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Jerry Michael Payton,
Plaintiff(s),

Case Number: 1:17ev714

Vs.
Judge Susan J. Dlott
Commissioner of Social Security,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on June 4, 2020 (Doce. 28), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired June 18, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, it is ORDERED that plaintiff's §406(b) motion for attorney fees is

GRANTED. Counsel is AWARDED attorney fees in the amount of $13,084.75.

IT IS SO ORDERED.

Om Susan J. wf Lb
United States Distric\Court
